214 F.2d 129
UNITED STATES of America, Appellant,v.Ruth B. HOPPER et al., Appellees.
No. 11964.
United States Court of Appeals Sixth Circuit.
April 28, 1954.

Appeal from the United States District Court, for the Eastern District of Tennessee; Darr, Judge.
Warren E. Burger, Washington, D. C., John C. Crawford, Jr., Knoxville, Tenn., for appellant.
Spears, Reynolds, Moore & Rebman, Chattanooga, Tenn., for appellees.
Before MILLER, Circuit Judge, and GOURLEY and STARR, District Judges.
PER CURIAM.


1
This appeal was heard on the record, briefs and argument of counsel for the respective parties;


2
And the Court being of the opinion that the judgments of the District Court included in this consolidated appeal are not erroneous, for the reasons given by the District Judge in his Memorandum Opinion of July 31, 1952, 122 F. Supp. 181, on appellant's motion for summary judgment;


3
It Is Ordered That said judgments be and are now affirmed.